Citation Nr: 1634832	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  11-32 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 10 percent for a right ankle fracture with degenerative changes.

2.  Entitlement to an initial disability rating in excess of 10 percent for labrum tear of the right shoulder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from July 1992 to May 1996 and from November 2002 to November 2003, with a period of active duty for training from January 2001 to September 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this issue in December 2013.  A September 2011 rating decision granted service connection for the right shoulder disability and the Veteran disagreed with the evaluation assigned.  

In March 2012 the Veteran had a Travel Board hearing in front of a Veterans Law Judge (VLJ) who is no longer with the Board.  The Veteran was advised of this fact in a July 2016 letter and was offered the opportunity to testify at another hearing.  However, he did not respond and it is presumed he does not want another hearing. 

The appear for an increased rating for the right shoulder disability is addressed       in the REMAND section below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's right ankle disability has been manifested by pain and moderate limitation of motion, at worst, but has not been productive of marked limitation of motion, ankylosis, or malunion of the tibia and fibula.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for right ankle fracture with degenerative changes have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5271 (2015) 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in May 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In any event, the Veteran's increased rating claim arises from his disagreement   with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, VA medical records were obtained, and an additional VA examination and opinion was obtained.  Accordingly, the Board finds that there   has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment  on the basis of lack   of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage    or inflammation in parts of the system, to perform normal working movements of   the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

By way of history, the Veteran was granted service connection for his right ankle arthritis in a May 2009 rating decision and was assigned a 10 percent disability rating effective March 11, 2008, pursuant to Diagnostic Codes 5271-5010 Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R.  § 4.27.  

Under Diagnostic Code 5010, arthritis due to trauma will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint  or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application.

Diagnostic Code 5271 limited motion of the ankle, assigns a 10 percent rating for moderate limitation of ankle motion and a 20 percent rating for marked limitation.  Normal ranges of motion of the ankle are as follows: dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Words such as "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015). 

Having carefully considered the Veteran's contentions in light of the evidence       of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim.  

The Board notes that the Veteran has received no medical treatment for his right ankle during the period on appeal.  Indeed, much of the treatment he has received for the right ankle was in the late 1990's to early 2000's, years prior to his application.  

In June 2008 the Veteran first underwent a VA examination in connection with his claim.  At that time he asserted that he had chronic pain of the right ankle and that he had been diagnosed with arthritis.  He asserted that he had intermittent flare-ups of pain and swelling two times per week if he were to step wrongly, but he indicated that he did not need an assistive device to ambulate.  On physical examination the Veteran had no swelling in the ankle, and he had dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  His range of motion did not change on repetition and there was no muscle atrophy, weakness, paralysis, or contracture.  The Veteran had an x-ray of the right ankle that showed degenerative changes in the anterior ankle joint, and he was diagnosed with degenerative changes of the ankle joint.    

He underwent another VA examination in June 2014.  The Board notes that the VA examiner checked a box indicating that she did not review the Veteran's claims file. However, she did indicate review of the Veteran's service treatment records in VBMS (virtual claims file) and referenced his private treatment records as well.  Thus, it appears she did in fact review the claims file.  Regardless, any error would be deemed harmless as there is no treatment for the right ankle during the appeal period and the examiner did review the relevant historical medical records for the disability. 

On physical examination, which included range of motion testing for both ankles   as well as repetitive use testing, the Veteran had plantar flexion to 35 degrees  without pain, and dorsiflexion to 5 degrees without pain.  There was no change     on repetition, and the VA examiner indicated that the Veteran had a decreased range  of motion due to degenerative joint disease.  The VA examiner also indicated that the Veteran had tenderness in the right ankle and decreased functional impairment characterized by less movement in the ankle.  Nonetheless, the Veteran had normal strength and stability in the right ankle, with no evidence of ankylosis.  An x-ray   of the right ankle at that time was normal.  The VA examiner noted that there was no flare-up on the examination so additional functional limitation could not be determined, and that additional range of motion loss due to pain could not be determined since there was no evidence of pain during the examination.  There 
is no evidence of any documented treatment for the ankle after this time.

Overall, the Board notes that the evidence suggests only a moderate limitation       of motion in the ankle at worst.  His range of motion testing was normal on the   first VA examination, and it was only moderately decreased on the second VA examination.  While decrease in dorsiflexion was significant, his plantar flexion was only slightly decreased, and there was no pain with range of motion.  Such more nearly approximates moderate, rather than marked limitation of motion, even considering his reports of pain and functional impairment.  See Mitchell, supra.  Such conclusion is further supported by the fact that there was no evidence of      any gait deficits or reduced strength, he has not required treatment by medical professionals for his ankle during the course of the claim, and has reported that he does not use any assistive devices.  

The Board has considered whether other Diagnostic Codes relevant to the Veteran's right ankle disability could result in a higher rating.  However, the competent medical evidence of record does not show that the Veteran has malunion or nonunion of the tibia or fibula, nor was right ankle ankylosis shown.  Accordingly, Diagnostic Codes 5262 and 5270 are not applicable.  See 38 C.F.R. § 4.71a.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right ankle disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for the     right ankle disability.

The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the Board finds that the rating criteria reasonably describe the Veteran's disability level and objective symptomatology, and provide for higher ratings for more severe symptomatology than is shown by the evidence.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270-5274.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In this case, as already discussed, the Veteran has described severe and constant pain in the ankle, and has indicated those symptoms affect his ability   to walk, stand, and perform certain movements.  He reports using over-the-counter medications to treat those symptoms and their functional effects.  The Board finds that these symptoms are contemplated by the schedular criteria, and that those criteria are adequate to describe the severity and symptoms of the Veteran's disability.

Regardless, the Veteran has not been hospitalized for his service-connected       right ankle disability during the course of the appeal, nor has marked interference with employment been shown.  Both VA examiners indicated that the Veteran's right ankle disability does not affect employment.  Accordingly, referral for extraschedular consideration is not warranted.

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) may be part of an increased rating claim when such claim is raised by the record.  Here, the Veteran does not contend and the evidence does not suggest that he is unemployable due to his right ankle disability.  Indeed, as noted, both VA examiners indicated that his disability did not impact his ability to work.  Accordingly, no further action pursuant to Rice is necessary.

In reaching the above conclusion, the Board has considered the applicability of        the benefit of the doubt doctrine.  However, as the preponderance of the evidence       is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for a right ankle fracture with degenerative changes is denied.


REMAND

Service connection for the Veteran's right shoulder disability was established by a September 2011 rating decision.  The Veteran filed a timely notice of disagreement with the evaluation assigned, and a statement of the case (SOC) was issued in December 29, 2015.  Although the RO closed the appeal for failure to file a timely 
substantive appeal, the Board notes the Veteran did, in fact, file a timely VA Form 9, that was sent via certified mail on February 24, 2016.  Accordingly, the Board will accept jurisdiction over this issue as well, even though the case has not been formally certified yet.  However, such action can be rectified on remand.

Additionally, the Board notes that the Veteran last underwent a VA examination  for his shoulder in May 2010, over 6 years ago.  In March 2016 correspondence he described worsening symptoms.  Accordingly, remand for a new examination is warranted.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this issue is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private,    who have recently treated him for his right shoulder disability.  After securing any necessary releases, the AOJ should request any relevant records identified.      If any requested records are unavailable, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA shoulder examination to determine the current nature and severity of the right shoulder disability.  The claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Range of motion testing should be undertaken for both shoulders, and should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss in the left ankle     due to any of the following: (1) during flare-ups; 
and, (2) as a result of pain, weakness, fatigability,        or incoordination.  If so, the examiner is asked to    describe the additional loss, in degrees, if possible.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought    on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate  period to respond thereto before the case is returned     to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


